DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I in the reply filed on May 4, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 8-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the ‘retractor’ and the ‘return pad’.
Claim 2 recites the limitation "a return pad dispersive electrode" in lines 3-4.  The antecedent basis for this limitation is confusing, since it is unclear how/whether it is related to the previously-recited “return pad”.
It should be noted that claims 3-7 have been rejected for being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garito, U.S. 2006/0217700 (hereinafter Garito).
Regarding claim 1, Garito discloses (as best understood by Examiner - note fig. 1) a system comprising: an electrosurgical unit (8) having an RF output and an RF return; and a surgical retractor (24) ‘having’ a return pad (26).
Regarding claim 2, Garito discloses (as best understood by Examiner - note fig. 1) a system wherein the electrosurgical unit includes a first and second RF return, wherein the retractor is electrically coupled to the first RF return (retractor is bipolar, and therefore has active and return electrodes – return electrode is necessarily coupled to an RF return) and the return pad is electrically coupled (necessarily) to the second RF return. 
Regarding claim 3, Garito discloses (note fig. 1) a system including an electrosurgical device (22) necessarily having an active electrode coupled to the RF output.
Regarding claim 4, Garito discloses (see above) a system wherein the electrosurgical unit is configured to determine an impedance in the tissue between the active electrode and the return pad (note paragraph 68).
Regarding claim 5, Garito discloses (see above) a system wherein the determined impedance is a determined ‘change of impedance over time’ (i.e., it could necessarily be 
Regarding claim 6, Garito discloses (see above) a system wherein the electrosurgical unit is necessarily configured to ‘output’ the determined impedance (note paragraph 68).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garito in view of Johnson, U.S. 2006/0167450 (hereinafter Johnson).
Regarding claim 7, Garito discloses (see above) a system that uses impedance data as feedback, wherein this data is output to a user as an audible alarm.  However, Garito fails to explicitly disclose a system wherein the data is output as a visualization on a screen or display.  Johnson teaches a similar system that uses impedance data as feedback, wherein this data is output to a user as a ‘visual and/or audible indicator’ (note paragraph 75).  It is well known in the art (as can be seen in Johnson) that these different ‘indicator’ configurations (e.g., audible vs. visual) are widely considered to be interchangeable, and that the use of both audible and visual indicators (as taught by Johnson) would result in increased safety.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794